--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT dated for reference the 28th day of October, 2009.

BETWEEN:

TECHNOLOGY PUBLISHING, INC., a Nevada corporation with offices
located at #1404 – 510 West Hastings Street, Vancouver, BC V6B 1L8

(the “Vendor”)

AND:

SLAWEK KAJKO, a businessman having an address at 10 Van Stassen Blvd.,
Toronto, ON M6S 2N3

(the “Purchaser”)

WHEREAS:

A.           The Vendor is the registered and beneficial owner of all of the
issued and outstanding shares in the capital of Westside Publishing Ltd. (the
“Company”); and

B.           The Vendor has agreed to sell and the Purchaser has agreed to
purchase the Shares in consideration of the Purchaser agreeing to return the
40,800,000 shares of common stock of the Vendor (the “Consideration Shares”)
held by the Purchaser to the treasury of the Vendor, for the sole purpose of the
Vendor retiring the Consideration Shares.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties), the parties covenant
and agree each with the other as follows:

1.             REPRESENTATIONS AND WARRANTIES

1.1           The Vendor represents and warrants to the Purchaser, with the
intent that the Purchaser will rely thereon in entering into this Agreement and
in concluding the purchase and sale contemplated herein, that:

  (a)

the Vendor is the registered and beneficial owner of the Shares and the Vendor
has no interest, legal or beneficial, direct or indirect, in any shares of, or
the assets or business of the Company other than the Shares;

        (b)

the Shares are validly issued and outstanding as fully paid and non-assessable
in the capital of the Company and are free and clear of all liens, charges and
encumbrances;

        (c)

the Vendor has the power and capacity and good and sufficient right and
authority to enter into this Agreement on the terms and conditions herein set
forth and to transfer the legal and beneficial title and ownership of the Shares
to the Purchaser; and

        (d)

no person, firm, corporation or entity of any kind has or will have on or after
the Closing Date (hereinafter defined) any agreement, right or option,
consensual or arising by law, present or


--------------------------------------------------------------------------------

- 2 -

future, contingent, pre-emptive or absolute, or capable of becoming an
agreement, right or option:

  (i)

to require the Company to issue any further or other shares in its capital or
any other security or interest convertible or exchangeable into shares in its
capital or to convert or exchange any securities into or for shares in the
capital of the Company;

        (ii)

for the issue or allotment of any of the authorized but unissued shares in the
capital of the Company;

        (iii)

to require the Company to purchase, redeem or otherwise acquire any of the
issued and outstanding shares in the capital of the Company; or

        (iv)

to purchase or otherwise acquire any shares in the capital of the Company.

1.2           The Purchaser represents and warrants to the Vendor, with the
intent that the Vendor will rely thereon in entering into this Agreement and in
concluding the purchase and sale herein, that:

  (a)

the Purchaser is the registered and beneficial owner of the Consideration
Shares;

        (b)

the Consideration Shares are validly issued and outstanding as fully paid and
non-assessable in the capital of the Vendor and are free and clear of all liens,
charges and encumbrances; and

        (c)

the Purchaser has the power and capacity and good and sufficient right and
authority to enter into this Agreement on the terms and conditions herein set
forth and to return the Consideration Shares to the Vendor.

2.             PURCHASE AND SALE

2.1           On the basis of the representations and warranties of the Vendor
and the Purchaser set forth in Section 1 of this Agreement and subject to the
terms and conditions of this Agreement, the Purchaser agrees to purchase from
the Vendor and the Vendor agrees to sell to the Purchaser the Shares on the
Closing Date (hereinafter defined).

3.             CONSIDERATION

3.1           As full and final payment for the Shares, the Vendor shall
transfer the Shares to the Purchaser in consideration for the return of the
Consideration Shares by the Purchaser to the Vendor and the delivery by the
Purchaser to the Vendor of a share certificate or certificates representing the
Consideration Shares, duly endorsed for transfer in blank, with signatures
guaranteed.

4.             CLOSING DATE

4.1           The Closing Date is October 29, 2009 or such other date as the
parties hereto may agree in writing.

5.             NOTICE

5.1           Any notice required or permitted to be given under this Agreement
will be validly given if in writing and delivered, sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy or sent by prepaid registered mail, addressed to the applicable
party at its address indicated on the first page of this Agreement or to such
other address as any party may specify by notice in writing to the other. Any
notice delivered on a business day will be deemed conclusively to have been
effectively given on the date notice was delivered and any notice given by
electronic facsimile transmission or

--------------------------------------------------------------------------------

- 3 -

other means of electronic communication capable of producing a printed copy will
be deemed conclusively to have been given on the date of such transmission. Any
notice sent by prepaid registered mail will be deemed conclusively to have been
effectively given on the third business day after posting, but if at the time of
posting or between the time of posting and the fifth business day thereafter
there is a strike, lockout or other labour disturbance affecting postal service,
then the notice will not be effectively given until actually delivered.

6.             GENERAL PROVISIONS

6.1           Time is of the essence to this Agreement.

6.2           The parties will execute and deliver all such further documents
and instruments and do all acts and things as may be necessary or convenient to
carry out the full intent and meaning of and to effect the transactions
contemplated by this Agreement.

6.3           This Agreement is the whole agreement between the parties hereto
in respect of the purchase and sale contemplated hereby and there are no
warranties, representations, terms, conditions, or collateral agreements
expressed or implied, statutory or otherwise, other than expressly set forth in
this Agreement.

6.4           This Agreement will enure to the benefit of and be binding upon
the parties hereto, and their respective heirs, administrators, executors,
successors and assigns.

6.5           This Agreement will be governed by and construed in accordance
with the laws of British Columbia, and the parties hereby attorn to the
jurisdiction of the Courts of competent jurisdiction of British Columbia in any
proceeding hereunder.

6.6           This Agreement may be executed in counterparts, each of which when
executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by facsimile transmission will constitute
proper delivery and notwithstanding the date of execution, will be deemed to be
executed as of the date first above written..

IN WITNESS WHEREOF the parties have caused this Agreement to be executed as of
the date first above written.

TECHNOLOGY PUBLISHING, INC.

Per: /s/ Mark Sampson   Name: Mark Sampson   Title: President, CEO and Director


EXECUTED by SLAWEK KAJKO in the )   presence of: )     )   Signature )     )  
Print Name ) /s/ Slawek Kajko   ) SLAWEK KAJKO Address )     )     )     )  
Occupation )  


--------------------------------------------------------------------------------